
	
		I
		112th CONGRESS
		1st Session
		H. R. 3290
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2011
			Mr. Burgess (for
			 himself, Mr. Hensarling,
			 Ms. Bordallo,
			 Mr. Brady of Pennsylvania,
			 Mr. Grijalva,
			 Mr. Forbes,
			 Mr. Marchant,
			 Mr. Jones,
			 Mr. King of New York, and
			 Mr. Hultgren) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Veterans’
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the issuance of a veterans health care
		  stamp.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Health Care Stamp
			 Act.
		2.Veterans health care
			 stamp
			(a)In
			 generalIn order to afford a
			 convenient way for members of the public to contribute to funding for the
			 medical care and treatment of veterans, the United States Postal Service shall
			 provide for the issuance and sale of a special postage stamp, hereinafter
			 referred to as the veterans health care stamp, in accordance
			 with subsections (b) and (c).
			(b)Terms and
			 conditionsThe issuance and sale of the veterans health care
			 stamp shall be governed by section 416 of title 39, United States Code, except
			 that—
				(1)all amounts
			 becoming available from the sale of such stamp shall be transferred to the
			 Department of Veterans Affairs in accordance with section 416(d) of such title;
			 and
				(2)such stamp shall
			 not be subject to any numerical limitation under section 416(e)(1)(C) of such
			 title.
				(c)Annual
			 reissuanceThe veterans health care stamp shall bear such
			 illustration, depiction, or other image or design as the Postal Service shall
			 determine in time to allow for its reissuance to coincide with Veterans Day of
			 each year.
			
